Santa Margarita parties' acceptance and filing of the joint unapportioned
                offer of judgment with the district court.
                             The Santa Margarita parties filed a notice of acceptance with
                the district court, wherein they purported to accept the joint
                unapportioned offer of judgment and requested a dismissal of Tulelake's
                complaint pursuant to NRS 17.115(2) and NRCP 68(d). Tulelake opposed
                the request for dismissal, contending that the Santa Margarita parties
                accepted Tulelake's joint unapportioned offer for a $20,000 judgment in its
                favor. In addition, Tulelake filed a motion for an award of attorney fees.
                             The district court issued an order, concluding that the Santa
                Margarita parties did not accept Tulelake's joint unapportioned offer of
                judgment because the "purported acceptance did not agree to preserve the
                Plaintiffs rights to recover attorney's fees." Accordingly, the district court
                did not decide on the Santa Margarita parties' request for a dismissal or
                Tulelake's motion for attorney fees.
                             The Santa Margarita parties filed the instant petition for writ
                relief, requesting that this court direct the district court to: (1) declare that
                they accepted Tulelake's joint unapportioned offer of judgment; (2) dismiss
                Tulelake's complaint pursuant to NRS 17.115(2) and NRCP 68(d); (3) deny
                Tulelake's motion for attorney fees; and (4) not proceed toward trial on
                Tulelake's complaint. For the reasons explained below, we grant in part
                the Santa Margarita parties' petition by issuing a writ of mandamus that
                requires the district court to (1) vacate its order in which it concluded that
                the offer of judgment was not accepted, and (2) hold further proceedings
                that are consistent with the agreed upon fact that the offer of judgment
                was accepted.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                The petition is properly before us
                            Mandamus relief is available to compel an act that is required
                by law or to control an abuse of discretion. NRS 34.160; see also Int'l
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                P.3d 556, 558 (2008). A writ of prohibition is available to arrest the
                proceedings of a district court that are outside of its jurisdiction. NRS
                34.320. Because a writ petition seeks an "extraordinary remedy, we will
                exercise our discretion to consider such a petition only when there is no
                plain, speedy and adequate remedy in the ordinary course of law or there
                are either urgent circumstances or important legal issues that need
                clarification in order to promote judicial economy and administration."
                Cheung v. Eighth Judicial Dist. Court, 121 Nev. 867, 869, 124 P.3d 550,
                552 (2005) (internal quotation omitted). "[W]hether an appeal is an
                adequate and speedy remedy 'necessarily turns on the underlying
                proceedings' status, the types of issues raised in the writ petition, and
                whether a future appeal will permit this court to meaningfully review the
                issues presented." Rolf Jensen & Assocs. v. Eighth Judicial Dist. Court,
                128 Nev. „ 282 P.3d 743, 745-46 (2012) (quoting D.R. Horton, Inc.
                v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736
                (2007)).
                            Here, the petition does not challenge the district court's
                jurisdiction, as is done in a petition for a writ of prohibition.   See NRS
                34.320. Instead, it seeks to have the district court vacate its order and
                conclude that the offer of judgment was accepted, dismiss Tulelake's
                complaint, deny Tulelake's request for attorney fees, and prevent
                Tulelake's action from proceeding to trial. Thus, it is a request for
                mandamus relief.     See NRS 34.160. Of the multiple requests in the
                petition, one warrants the extraordinary remedy of writ relief as it will
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                        prevent unnecessary litigation: the request to have the district court's
                        order vacated on the basis that the Santa Margarita parties accepted
                        Tulelake's joint unapportioned offer of judgment.
                        The parties agreed at oral argument that the offer of judgment was
                        accepted
                                     In its order, the district court determined that Tulelake's offer
                        of judgment was not accepted by the Santa Margarita parties. As a result,
                        it did not consider Tulelake's motion for attorney fees. Although the
                        parties' briefs were unclear about their positions on whether the Santa
                        Margarita parties accepted Tulelake's offer of judgment, they both
                        conceded at the oral argument before this court that the offer of judgment
                        was accepted. Moreover, they agreed that the district court abused its
                        discretion in determining otherwise and in not considering Tulelake's
                        motion for attorney fees.
                                     Therefore, to prevent unnecessary litigation, we grant in part
                        the petition for writ relief, to the extent that it asks for the district court to
                        vacate its order concluding that the Santa Margarita parties did not
                        accept Tulelake's joint unapportioned offer of judgment. In so doing, we do
                        not reach or grant the following requests within the petition: the request
                        to have the complaint dismissed, the request to have the district court
                        deny Tulelake's motion for attorney fees, and the request to prevent this
                        matter from proceeding to trial. The issues that these requests entail are
                        best resolved by the district court during proceedings that are consistent
                        with this order and which operate on the agreed upon fact that the Santa
                        Margarita parties accepted the offer of judgment.
                                     Accordingly, we
                                     ORDER the petition GRANTED IN PART AND DENIED IN
                        PART and direct the clerk of this court to issue a writ of mandamus
SUPREME COURT
        OF
     NEVADA
                                                                4
(0) 1947A    ca141099
                instructing the district court to (1) vacate its order concluding that the
                Santa Margarita parties did not accept Tulelake's joint unapportioned
                offer of judgment, and (2) hold further proceedings that are consistent
                with our order and the parties' stipulation to the fact that the joint
                unapportioned offer of judgment was accepted.




                                                                                 J.
                                                  Pickering

                                                                                 j.
                                                     d_A-51 m
                                                  Parr a-guirre



                                                  Saitta



                cc: Hon. Leon Aberasturi, District Judge
                     Law Offices of Roderic A. Carucci
                     Law Office of James Shields Beasley
                     Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 1947A